DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
 The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a tube accommodating space located inside of the lid and configured to accommodate a portion of the tube inserted into the tube through-hole” (Claim 2. Currently none of figures show a tube accommodate a portion of the tube inserted into the tube through-hole); “an inner tube portion disposed in the tube” (Claim 3. Currently none of figures show an inner tube portion disposed in the tube.); “the lid channel has an end that extends to an outside of the lid, and wherein the tube is connected to the end of the lid channel at the outside the lid” (Claim 8. Currently none of figures shows the lid channel has an end that extends to an outside of the lid. For example: fig.4 shows the lid channel (P1) is inside the lid (12) which includes an outer lid (200) and an inner lid (300). Figs.6 and 8 show the substantially the same feature.); “wherein the lid channel has an end that extends to an outside of the lid” (Claim 16. Currently none of figures shows the lid channel has an end that extends to an outside of the lid. For example: fig.4 shows the lid channel (P1) is inside the lid (12) which includes an outer lid (200) and an inner lid (300). Figs.6 and 8 show the substantially the same feature.) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 2-3, 6-9 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 2 recites “a tube accommodating space located inside of the lid and configured to accommodate a portion of the tube inserted into the tube through-hole” at  lines 4-6. Claim 1 also recites “a tube” at line 10. It is unclear if a tube (claim 1) is the same or different from a tube (claim 2). For examining purpose, examiner has interpreted the above claim limitation to “the tube accommodating space located inside of the lid and configured to accommodate a portion of the tube inserted into the tube through-hole”.
 	Claim 3 recites “the tube comprises: an inner tube portion disposed in the tube … an outer tube portion that extends from the inner tube” at lines 1-5. It is unclear as to how the inner tube portion disposed in itself. Please noted that “the tube” can be refer to “a tube” in claim 1.  
 	Claim 3 recites “the tube comprises: an inner tube portion disposed in the tube accommodating space” at line 3. It is unclear if the tube is same or different from the tube? Please noted that claims 1-2 both recite “a tube”. For examining purpose, examiner interpreted the above claim limitation to “the tube comprises: an inner tube portion of the tube”
 	Claim 6 recites “the lid” at lines 1-2. It is unclear if the lid is the inner lid or the outer lid. In addition, there is insufficient antecedent basis regarding this claim limitation. 
the tube has an end that extends to an outside of the lid”.
 	Claim 19 recites “wherein the lid channel has an end that extends to an outside of the lid” at lines 11-12 and “wherein the tube is connected to the end of the lid channel at the outside the lid” at lines 13-14. It is unclear as to how the lid channel which is part of the lid extends outside the lid because lid channel is disposed in the lid (see applicant’s fig.4). For examining purpose, examiner has interpreted that the above claim limitation to “wherein the tube has an end that extends to an outside of the lid” at lines 11-12 and “wherein the tube is connected to the end of the lid channel at the inside the lid”.


Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1-3, 6 and 9-10 are rejected under 35 U.S.C. 102 a1 as being anticipated by Pakkert et al. (US 2007/0056990) [annotated fig.1A].
Regarding claim 1, Pakkert et al. discloses “a beverage maker” (1) comprising:
 	“a fermentation module comprising a fermentation tank that defines an inner space” (annotated fig.1 shows a tank. Fig.1, 4 pointed at an inner space. Please noted that examiner treatment “fermentation” module having a “fermentation” tank as “a module having a tank” because Pakkert et al. teaches the structural limitations. MPEP 2114), and “a lid” (3) that “is configured to open and close at least a portion of the inner space” (para.0024, i.e., a chill chamber 4 that can be closed off by a lid 3 …. When lid 3 is open, a container 7 containing carbonated drink preferably beer can be placed in the chill chamber 4); and
 	“a container” (7) configured to be accommodated in “the inner space of the fermentation tank” (4), “the container” (8) comprising “a container channel” (22) “configured to guide flow of fluid” (para.0030, all, in particular last five lines, i.e., the rise tube 22 has been made flexible in order to able to reach the lowest point in the flexible bag … so as to be able discharge all drink form the bag), wherein the lid comprises:
 	“a lid channel” (annotated fig.1. Please noted that examiner interpreted that the lid channel is outside the lid. Currently, the claim does not define the lid in relation to the lid channel so that the lid channel can be outside the lid) connected to “the container channel” (22. Please noted that the container channel is fluidly connected to the lid channel), and “a tube” (13 and annotated fig.1) connected to “the lid channel” (annotated fig.1).
 	Regarding claim 2, Pakkert et al. discloses “the lid” (3) defines: “a tube through-hole” (annotated fig.1) configured to receive “the tube” (annotated fig.1); and “the tube” (annotated fig.1. Please see 112 rejections above) “accommodating space located inside of the lid” (3) and “configured to accommodate a portion of the tube inserted into the tube annotated fig.1 shows a tube having two sections and the tube is configured to accommodate a portion of the tube inserted into the tube through-hole).
 	Regarding claim 3, Pakkert et al. discloses the tube comprises:
 	“the tube comprises: an inner tube portion of the tube” (annotated fig.1. Please see 112 rejections above) and configured to connect to “the lid channel” (annotated fig.1); and
“an outer tube portion” (annotated fig.1) that extends from “the inner tube portion and that is disposed outside of the fermentation tank” (annotated fig.1. Please noted examiner interpreted that the fermentation tank is the tank).
Regarding claim 6, Pakkert et al. discloses the lid further comprises “a tube cover connected to the outer lid” (annotated fig.1. Please noted that the tube cover, inner lid and outer lid are all linked or connected together) and configured to cover “the tube” (annotated fig.1).
Regarding claim 8, Pakkert et al. discloses “the tube has an end that extends to an outside of the lid, and wherein the tube is connected to the end of the lid channel at the outside the lid” (the tube 13 has an end that extends to an outside of the lid and the tube is connected to the end of the lid channel to outside the lid).
 Regarding claim 9, Pakkert et al. discloses “the lid channel includes one or more bent portions” (annotated fig.1 shows the lid channel has at least one bent potion).
Regarding claim 10, Pakkert et al. discloses “a portion of the tube is disposed between the lid and the fermentation tank” (the tube 13 is in between the lid and tank. See annotated fig.1).


 	Claims 1-3, 5 and 8-13 are rejected under 35 U.S.C. 102 a1 as being anticipated by Sluijter (US 2003/0071067).
 	Regarding claim 1, Sluijter discloses “a beverage maker” (abstract, i.e., a beverage dispensing device) comprising:
 	“a fermentation module comprising a fermentation tank that defines an inner space” (fig.1, 2 pointed at a tank. Please noted that examiner treatment “fermentation” module having a “fermentation” tank as “a module having a tank” because Sluijter teaches the structural limitations. MPEP 2114), and “a lid” (4) that “is configured to open and close at least a portion of the inner space” (para.0017, i.e., a cooling chamber can be shut off by a lid 4. This suggest this lid can be move from an open position to a closed position); and
 	“a container” (7) configured to be accommodated in “the inner space of the fermentation tank” (2), “the container” (7) comprising “a container channel” (14) “configured to guide flow of fluid” (14 has a channel for fluid communication with the dispensing head. See para.0018), wherein the lid comprises:
 	“a lid channel” (annotated fig.1A) connected to “the container channel” (14. Please noted that the lid channel is connected to the container channel 14 via the tube), and “a tube” (annotated fig.1A. Para.0019, i.e., a flexible dispensing line 17 is connected to the filling and dispensing head) connected to “the lid channel” (annotated fig.1A. Please noted that the container channel is fluidly connected to the lid channel).
 	Regarding claim 2, Sluijter discloses “the lid” (4) defines: “a tube through-hole” (annotated fig.1A) configured to receive “the tube” (para.0019, i.e., the flexible dispensing line 17); and “the tube” (annotated fig.1A. Please see 112 rejections above) “accommodating space located inside of the lid” (4) and “configured to accommodate a portion of the tube annotated fig.1A shows the tube 17 is configured to accommodate a portion of the tube inserted into the tube through-hole).
 	Regarding claim 3, Sluijter discloses the tube comprises:
 	“the tube comprises: an inner tube portion of the tube” (annotated fig.1A. Please see 112 rejections above) and configured to connect to “the lid channel” (annotated fig.1A); and
 	“an outer tube portion” (annotated fig.1A) that extends from “the inner tube portion and that is disposed outside of the fermentation tank” (annotated fig.1A. Please noted examiner interpreted that the fermentation tank is the tank 2).
 	 Regarding claim 5, Sluijter discloses “the outer lid and the inner lid define a tube through-hole configured to receive the tube” (the outer lid 4 and the inner lid 10 define a tube through-hole configured to receive the tube 17), and
wherein “the inner lid defines a tube accommodating space” (10 has an inner cavity or a tube accommodating space) located inside of the inner lid and “configured to accommodate a portion of the tube inserted into the tube through-hole” (the inner lid 10 configured to accommodate a portion of the tube 17 inserted into the tube through-hole of the inner lid 10).
Regarding claim 8, Sluijter discloses “the tube has an end that extends to an outside of the lid, and wherein the tube is connected to the end of the lid channel at the outside the lid” (annotated fig.1A shows the tube 17 has an end that extends to an outside of the lid and the tube 17 is connected to the end of the lid channel to outside the lid).
Regarding claim 9, Sluijter discloses “the lid channel includes one or more bent portions” (annotated fig.1A shows the lid channel has at least one bent potion).
Regarding claim 10, Sluijter discloses “a portion of the tube is disposed between the lid and the fermentation tank” (a portion of tube 17 is disposed between the lid 4 and tank 2). 
Regarding claim 11, Sluijter discloses “the fermentation tank defines a tube through-hole configured to receive the tube” (the tank 2 has an upper opening or through-hole configured to receive the tube 17).
Regarding claim 12, Sluijter discloses “the fermentation tank” (tank 2) comprises:
“a lower fermentation tank that defines the inner space” (2 is a lower tank having the inner space); and
“a lid connector” (annotated fig.1A) disposed at “the lower fermentation tank” (2) and configured to connect to “the lid” (4), “the lid connector defining the tube through-hole” (annotated fig.1A shows the lid connector has an opening or recess so that at least a portion of the lid 4 is disposed in the recess of the lid connector).
Regarding claim 13, Sluijter discloses “the lid connector has a top surface that defines a lid seating groove configured to seat the lid” (annotated fig.1A shows the lid connector having a top surface and a lid seating groove that is configured to seat the lid).

Claim 16 is rejected under 35 U.S.C. 102 a1 as being anticipated by Sluijter (US 2003/0071067). [annotated fig.1B].
Regarding claim 16, Sluijter discloses “a beverage maker” (annotated fig.1B) comprising:
fig.1, 2 pointed at a tank. Please noted that examiner treatment “fermentation” module having a “fermentation” tank as “a module having a tank” because Sluijter teaches the structural limitations. MPEP 2114) that defines “an inner space” (2 has a cavity or an inner space);
“a container” (7 pointed at the container) configured to be accommodated in the inner space, the container (7) comprising “a container channel” (14 has a channel for fluid communication with the dispensing head. See para.0018) configured to guide flow of fluid;
“a lid” (4) connected to “the fermentation tank” (2) through “a hinge member” (annotated fig.1B) and “configured to open and close at least a portion of the inner space” (para.0017, i.e., the chamber can be shut off by a lid 4), “the lid comprising a lid channel connected to the container channel” (annotated fig.1B. Please noted that the container channel is fluidly connected to the lid channel); and
“a tube” (17) connected to “the lid channel” (annotated fig.1B).
wherein the lid defines:
“a tube through-hole” (annotated fig.1B) configured to receive “the tube” (17), and “a tube accommodating space” (annotated fig.1B shows at least one space can be interpreted as a tube accommodating space in order to disposed tube 17 in the lid 4) configured to “accommodate a portion of the tube inserted into the tube through-hole” (annotated fig.1B).

Claim 19 is rejected under 35 U.S.C. 102 a1 as being anticipated by Sluijter (US 2003/0071067) [annotated fig.1C].
Regarding claim 19, Sluijter discloses “a beverage maker” (annotated fig.1C) comprising:
“a fermentation tank” (fig.1, 2 pointed at a tank. Please noted that examiner treatment “fermentation” module having a “fermentation” tank as “a module having a tank” because Sluijter teaches the structural limitations. MPEP 2114) that defines an inner space; 
“a container” (7) configured to be accommodated in the inner space, “the container comprising a container channel” (annotated fig.1C) configured to guide flow of fluid;
 “a lid” (4) connected to “the fermentation tank” (2) through “a hinge member” (annotated fig.1C) and “configured to open and close at least a portion of the inner space” (para.0017, i.e., a cooling chamber can be shut off by a lid 4. This suggest this lid can be move from an open position to a closed position), “the lid comprising a lid channel connected to the container channel” (annotated fig.1C shows the lid channel is fluidly connected to the container channel. Please noted that the lid has at least one space that forms the lid channel in order to accommodate the tube 17); and
“a tube connected to the lid channel” (Annotated fig.1C shows the lid channel is connected to the tube 17), “wherein the tube has an end that extends to an outside of the lid” (see 112 rejections above. Annotated fig.1C shows the tube 17 extends outside of the lid 4), and
“wherein the tube is connected to the end of the lid channel at the inside the lid” (annotated fig.1C shows at least a portion of the tube 17 connected to the end of the lid channel)


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pakkert et al. (US 2007/0056990).
 	Regarding claim 4, Pakkert et al. discloses the lid further comprises:
 	“an outer lid” (annotated fig.1);
 	“an inner lid” (annotated fig.1) disposed at “the outer lid and configured to rotate relative to the fermentation tank” (annotated fig.1 and para.0024, i.e., a chill chamber that can be closed off by a lid … When lid is open, a container containing carbonated drink); and
 	“a hinge member connected to the outer lid and rotatably connected to the fermentation tank” (para.0024, i.e., the tap head 15 can hinge open connected to the tank). It would be obvious that the Pakkert et al.’s tap head 15 (which is part of the lid 3) can be hinge open require a hinge member in order to hinge open or rotatably open. In addition, examiner take Office Notice that a hinge member for lid or cover in order to allow user to rotatably open and close for easy access the interior of chamber is well known in the art.  


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sluijter (US 2003/0071067) [annotated fig.1A] in view of Pakkert et al. (US 2007/0056990).
 	Regarding claim 4, Sluijter discloses the lid further comprises:
 	“an outer lid” (4);
 	“an inner lid” (10 pointed at the inner lid) disposed at “the outer lid” (annotated fig.1 and para.0024, i.e., a chill chamber that can be closed off by a lid … When lid is open, a container containing carbonated drink); and
 	“a hinge member connected to the outer lid and rotatably connected to the fermentation tank” (annotated fig.1A shows the hinge member connected to the outer lid 4 and rotatably connected to the tank 2).
 	Sluijter is silent regarding an inner lid configured to rotate relative to the fermentation tank.
 	 Pakkert et al. discloses the lid further comprises:
 	“an outer lid” (annotated fig.1);
 	“an inner lid” (annotated fig.1) disposed at “the outer lid and configured to rotate relative to the fermentation tank” (annotated fig.1 and para.0024, i.e., a chill chamber that can be closed off by a lid … When lid is open, a container containing carbonated drink); and
 	“a hinge member connected to the outer lid and rotatably connected to the fermentation tank” (para.0024, i.e., the tap head 15 can hinge open connected to the tank). Sluijter teaches the beverage dispensing device. Pakkert et al. teaches the beverage dispensing device (i.e., carbonated drink). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sluijter with Pakkert et al., by incorporate modifying Sluijter’s lid device according to Pakkert et al.’s dual lid device, .
 	





    PNG
    media_image1.png
    1079
    1694
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1464
    1036
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1464
    1036
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1464
    1036
    media_image4.png
    Greyscale

Allowable Subject Matter
 	Claims 7, 14 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 	Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Simson (US 5251787), Frye et al. (US 2015/0218499), Feldman (US 5,240,144)
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIMMY CHOU/Primary Examiner, Art Unit 3761